EXHIBIT 10.13

PCTEL, INC.

LONG-TERM INCENTIVE AWARD AGREEMENT

This Long-Term Incentive Award Agreement (the “Agreement”), dated as of February
____, 2019 between PCTEL, Inc. (hereinafter called the “Company”) and
_____________ (hereinafter called the “Participant”), is intended to memorialize
the authorization by the Company’s Board of Directors of an equity award to
Participant under the Company’s 2019 long-term incentive plan
(“LTIP”).  Capitalized terms used herein and not defined shall have the meanings
ascribed thereto in the PCTEL, Inc. Stock Plan, as amended from time to time
(the “Stock Plan”).

1.Award Grant.  The award under the LTIP (“LTIP Award”) is comprised of two
components: 33% of the LTIP Award is a time-based service award and 67% of the
LTIP Award is a performance incentive award.  Subject to the terms and
conditions set forth herein and in the Stock Plan, the Company has awarded to
Participant under the LTIP as of February 6, 2019 (the “Date of Grant”) (i)
________ Shares of Restricted Stock as a time-based award (“Time-Based Shares”);
and (ii) a commitment by the Company to issue a certain number of Shares to
Participant provided the Company achieves certain financial performance levels
described in paragraphs 1(d) through (h) and Participant satisfies the service
vesting obligations described in paragraph 2 (“Performance Shares”).  Unlike the
Time-Based Shares, the Performance Shares do not represent immediate ownership
of Shares.  Participant’s target number of Shares under the Performance Shares
is ___________, but the actual amount of Shares to be issued may be higher or
lower depending on Company performance.  The Shares issued or issuable under
this LTIP Award are collectively hereinafter referred to as “LTIP Shares”).

 

a.Vesting of LTIP Shares.  Unless vested earlier under Section 2, (i) Time-Based
Shares shall vest in three substantially equal annual increments commencing on
the first anniversary of the Date of Grant, and (ii) any Performance Shares
earned shall vest on the Determination Date (as defined in paragraph 1(e)).  

 

b.Voting of LTIP Shares.  From and after the Date of Grant of Time-Based Shares
(including the period prior to the vesting thereof), Participant shall have all
voting rights and privileges accorded to holders of the Company’s
Shares.  Participant will not have any voting rights or privileges of a holder
of the Company’s Shares in respect of any Performance Shares unless and until
Shares have been issued thereunder, recorded on the records of the Company or
its transfer agents or registrars, and delivered to Participant.

 

c.Dividends on LTIP Shares.  From and after the Date of Grant of Time-Based
Shares (including the period prior to the vesting thereof), Participant shall
have the right to receive with respect thereto all dividends granted on the
Company’s Shares.  No dividends will be earned or accrued with respect to
Participant’s Performance Shares unless and until Shares have been issued
thereunder, recorded on the records of the Company or its transfer agents or
registrars, and delivered to Participant.

 

d.Performance Shares.  The number of Performance Shares that Participant is
entitled to receive depends upon the Company’s revenue growth over a period of
three fiscal years commencing with fiscal year 2019 (the “Performance
Period”).  If the Company achieves 8% revenue growth over the Performance Period
(“Target Growth”), Participant will receive the target number of Shares
indicated above (“Target Performance Award”).  If the Company achieves less than
Target Growth over the Performance Period, Participant will receive fewer Shares
than the Target Performance Award, determined on a straight-line basis as
indicated on the chart below.  If the Company achieves greater than the Target
Growth over the Performance Period, Participant will receive more Shares than
the Target Performance Award, determined on an accelerated basis in accordance
with the chart below.  The maximum number of Shares that may be issued to
Participant under the LTIP for the

 

--------------------------------------------------------------------------------

 

Performance Period is 175% of the Target Performance Award even if revenue
growth over the Performance Period exceeds 12%.

 

Revenue Growth for Performance Period

% of Target Performance Award

1.00%

12.50%

2.00%

25.00%

3.00%

37.50%

4.00%

50.00%

5.00%

62.50%

6.00%

75.00%

7.00%

87.50%

8.00%

100.00%

9.00%

118.75%

10.00%

137.50%

11.00%

156.25%

12.00%

175.00%

 

e.Determination of Revenue.  Revenue shall be determined by the Company in
accordance with Generally Accepted Accounting Principles of the United States of
America (“GAAP”). As soon as reasonably practicable after the date of acceptance
by the Audit Committee of the Board of Directors of the annual financial
statements for the third fiscal year of the Performance Period (i.e., 2021),
revenue growth for the entire Performance Period shall be determined by the
Company (the “Determination Date”).

 

f.Adjusted EBITDA Penalty.  The number of Shares earned in accordance with
paragraph 1(d) will be reduced by 20% if the Company’s Adjusted EBITDA as a
percentage of the Company’s revenue (“Adjusted EBITDA Percentage”) for the
Performance Period is less than 8% (the “Adjusted EBITDA Penalty”).  The term
“Adjusted EBITDA” means GAAP operating profit excluding stock compensation
expenses, amortization of intangible assets, depreciation, restructuring
charges, impairment charges, gain/loss on sale of product lines, and expenses
included in GAAP operating profit to the extent their recovery is recorded in
other income.  On the Determination Date, the Company will determine whether the
Adjusted EBITDA Penalty applies.

 

g.Notification of Performance Achieved.  Following the Determination Date, the
Company will provide Participant with written notice of the number of
Performance Shares awarded under this Agreement for the Performance Period and
the calculation of the Adjusted EBITDA Penalty, if applicable.

 

h.Revenue Contribution of Acquired Entities.  The treatment of revenue generated
by entities acquired during the Performance Period will be determined by the
Compensation Committee of the Board in its sole discretion.

 

2.Obligation to Issue/Pay.  Each annual increment of Time-Based Shares will be
released from restrictions promptly upon their vesting.  The Performance Shares
issued, if any, will be delivered promptly after the Determination
Date.  Participant must remain in service as a Service Provider (i) through the
vesting date of each annual increment of Time-Based Shares in order to be
eligible to receive the applicable annual increment, and (ii) through the
Determination Date in order to be eligible to receive Performance Shares
earned.  Except as provided under paragraph 2(a), Participant will have no right
to receive payment of a ratable portion of earned LTIP Shares if Participant
does not remain a Service Provider on the dates specified

-2-

--------------------------------------------------------------------------------

 

in the preceding sentence. Prior to their actual issuance, Performance Shares
will represent an unsecured obligation of the Company.

a.Termination of Employment, Death or Disability.  Notwithstanding the foregoing
provisions of this Section 2, if Participant is subject to a written employment
agreement or severance benefits agreement (“Employment Agreement”) with the
Company or a Subsidiary, then in the event the Company (or the Subsidiary
employing Participant) terminates Participant as an Employee without “Cause” or
Participant resigns as a “Voluntary Termination for Good Reason,” or Participant
ceases to be a Service Provider as the result of Participant’s death or
“Disability” occurring before any Determination Date, the Performance Shares
shall vest in accordance with the terms of Participant’s applicable Employment
Agreement.  The terms “Cause”, “Voluntary Termination for Good Reason” and
“Disability” used in this Section 2(a) shall have the meanings given them in
such Employment Agreement, as may be modified from time to time.

b.Change in Control.  Notwithstanding the foregoing provisions of this Section
2, if Participant is subject to a Management Retention Agreement with the
Company (the “Management Retention Agreement”), then in the event of a Change in
Control that occurs during the Performance Period (or prior to the Determination
Date for Performance Shares not yet vested and earned) while Participant is a
Service Provider, the Shares will vest and be earned in accordance with the
terms of Participant’s Management Retention Agreement.  If Participant is not
subject to a Management Retention Agreement, then in the event of a Change in
Control that occurs during the Performance Period, Participant’s target number
of Performance Shares shall convert into Time-Based Shares (“Converted
Shares”).  Each Converted Share shall vest as to one forty-eighth (1/48th) of
the Converted Shares as of the first day of each calendar month beginning on and
after the Date of Grant, provided that Participant remains in service as a
Service Provider through each such date.  Participant shall be given vesting
credit from the Date of Grant as if each Converted Share had been subject to a
time-based vesting schedule from the Date of Grant.

c.Administrator Discretion.  The Compensation Committee of the Company’s Board
(the “Administrator”), in its discretion, may accelerate the vesting of the
balance, or some lesser portion of the balance, of the Time-Based Shares at any
time, subject to the terms of the Stock Plan.  If so accelerated, such
Time-Based Shares will be considered as having vested as of the date specified
by the Administrator.  

d.Forfeiture.  Subject to the foregoing acceleration provisions, in the event
Participant ceases to be an Eligible Person for any reason before the applicable
vesting date for each increment of Time-Based Shares or the Determination Date
for Performance Shares, the corresponding Shares (or right to acquire such
Shares, as applicable) will immediately terminate and be forfeited.

 

3.Non-Transferability of LTIP Award.  The LTIP Award (other than fully vested
and unrestricted LTIP Shares issued pursuant to the LTIP Award) may not be
transferred in any manner otherwise than by will or by the laws of descent or
distribution, except the Committee may permit the transfer of this LTIP Award to
a family member if such transfer is for no value and in accordance with the
rules of Form S-8.

 

4.Effect on Employment.  Participant acknowledges and agrees that this
Agreement, the transactions contemplated hereunder, and the earning and vesting
provisions set forth herein do not constitute an express or implied promise of
Participant’s continuing employment for any period, or at all, and will not
interfere with Participant’s right or the right of the Company (or the Affiliate
employing Participant) to terminate Participant as an Employee at any time, with
or without cause.

 

-3-

--------------------------------------------------------------------------------

 

5.Tax Withholding.  Notwithstanding any contrary provision of this Agreement, no
LTIP Shares will be issued to Participant unless and until satisfactory
arrangements (as determined by the Administrator) will have been made by
Participant with respect to the payment of income, employment and other taxes
which the Company determines must be withheld with respect to such LTIP Shares
so issuable.  All income, employment and other taxes related to the LTIP Shares
delivered in payment thereof are the sole responsibility of
Participant.  Participant hereby authorizes the Company, or its agents, to
satisfy its obligations with regard to all taxes by withholding otherwise
deliverable Shares having a Fair Market Value equal to the amount required to be
withheld.  

 

6.Additional Conditions to Issuance of Stock.  If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of the LTIP Shares upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory authority is
necessary or desirable as a condition to the issuance of LTIP Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the
Company.  Where the Company determines that the delivery or payment of any of
the LTIP Shares will violate federal securities laws or other applicable laws,
the Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of LTIP Shares will no longer cause
such violation.  The Company will make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.

 

7.Restrictions on Sale of Securities.  The LTIP Shares awarded under this
Agreement will be registered under the federal securities laws and will be
freely tradable upon receipt.  However, Participant’s subsequent sale of the
Shares will be subject to any market blackout-period that may be imposed by the
Company and must comply with the Company’s insider trading policies, and any
other applicable securities laws.

 

8.Successors.  Subject to the limitation on the transferability of this award as
contained herein, this Agreement will be binding upon and inure to the benefit
of the heirs, legatees, legal representatives, successors and assigns of the
parties hereto.

 

9.Address for Notices.  Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company, in care of its General Counsel
at PCTEL, Inc., 471 Brighton Drive, Bloomingdale, Illinois 60108, or at such
other address as the Company may hereafter designate in writing.

 

10.Stock Plan Governs.  This Agreement is subject to all terms and provisions of
the Stock Plan.  In the event of a conflict between one or more provisions of
this Agreement and one or more provisions of the Stock Plan, the provisions of
the Stock Plan will govern, unless otherwise provided in Participant’s
Employment Agreement or Management Retention Agreement, if any.

 

11.Administrator Authority.  The Administrator will have the power to interpret
the Stock Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Stock Plan as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any LTIP Shares have been
earned and vested).  All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon Participant, the Company and all other interested persons.  No member of
the Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

 

-4-

--------------------------------------------------------------------------------

 

12.Electronic Delivery.  The Company may deliver any documents related to LTIP
Shares awarded under the Stock Plan or LTIP Shares awarded under the Stock Plan
by electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Stock Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

13.Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

14.Agreement Severable.  In the event that any provision in this Agreement is
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.

 

15.Entire Agreement.  This Agreement constitutes the entire understanding of the
parties on the subject matter hereof.  Participant expressly warrants that he or
she is not executing this Agreement in reliance on any promises,
representations, or inducements other than those contained herein.

 

16.Modifications to the Agreement.  Generally, modifications to this Agreement
can be made only in an express written amendment executed by Participant and a
duly authorized officer of the Company.  Notwithstanding anything to the
contrary in this Agreement, the Company may amend this Agreement without
Participant’s consent to the extent permitted under the Stock Plan (including,
without limiting the foregoing, to comply with law changes or to adhere to any
clawback policy).  

 

17.Amendment, Suspension or Termination of the Plan.  By accepting this award of
LTIP Shares, Participant expressly warrants that he or she has received a right
to acquire stock under the Stock Plan, and has received, read and understood a
description of the Stock Plan.  Participant understands that the Stock Plan is
discretionary in nature and may be modified, suspended or terminated by the
Company at any time.

 

18.Governing Law.  This Agreement shall be governed by the laws of the State of
Delaware, without giving effect to the conflict of law principles thereof.  For
purposes of litigating any dispute that arises under this award of LTIP Shares
or this Agreement, the parties hereby submit to and consent to the jurisdiction
of the State of Illinois, and agree that such litigation shall be conducted in
the courts of Cook County, Illinois, or the federal courts for the United States
located in or around Cook County, Illinois, and no other courts, where this
award of LTIP Shares is made and/or to be performed.

 

IN WITNESS WHEREOF, the parties have signed this Agreement effective as of the
date and year indicated above.

 

 

PCTEL, INC.

By:

Printed Name:

Title:

PARTICIPANT:

-5-

--------------------------------------------------------------------------------

 

Signature:

Printed Name:

-6-